AMBRO, Circuit Judge,
concurring.
The District Court gave three reasons why it lacks subject matter jurisdiction over Temple’s action: (1) the OIG’s action was not final; (2) Temple has an adequate alternative legal remedy (i.e., in response to a False Claims Act action, it may defend on the ground that it is a state agency and has received conflicting guidance); and (3) the challenged action is one committed to agency discretion under 5 U.S.C. § 701(a)(2).3 I agree with the District Court on (2) and (3) and agree with the majority that “Temple cannot credibly argue that OIG violated its own rules.”4 The *132majority, however, bases its affirmance on there being no final order and the issue not being ripe for review. But while I would affirm the District Court’s judgment, I believe that the OIG’s decision to impose a Path I audit was a final one under our CEC Energy Co. v. Public Serv. Comm’n of the V.I. decision, 891 F.2d 1107, 1110 (3d Cir.1989), and that the issue is ripe for review.
The five factors we consider to determine if an agency action is final are: (1) is the decision the agency’s definitive position on the question; (2) does the decision have the status of law, requiring immediate compliance; (3) does it have an immediate effect on the day-to-day operations; (4) is it a pure question of law, requiring no further factual development; and (5) and will immediate judicial review speed enforcement of the act? Id. I believe that these factors, taken together, weigh in favor of finding final agency action here.
The first factor that guides our inquiry is whether the Path I audit represented the definitive position of the agency. The OIG’s decision to impose the Path I audit was not merely the initiation‘of an investigation that could culminate in an enforcement action, as the majority implies. On the contrary, it represents the OIG’s final and definitive position on the issue of whether to begin an audit.
Next, we examine whether the decision has the status of law requiring immediate compliance. Neither Temple nor the OIG has asserted that Temple has any option except to comply with the Path I audit, should this suit fail. Temple cannot risk its Medicare funding by not complying.
Third, we examine whether the decision has an immediate effect on Temple’s day-to-day operations. The majority finds the burden the Path I audit imposes on Temple to be insignificant. However, Temple asserts that it would “sustain irreparable injury” were the audit to go forward, describing the required locating and copying of “tens of thousands of documents and the need for an already overtaxed staff to respond to the OIG’s requests.” Given that Temple is a relatively small institution, the audit must have some effect on its daily operations.
Fourth, we determine whether a pure question of law exists. Here the question is whether the OIG violated its own rules, as articulated in the Rabb Letter, by going forward with the audit. As adverted to above, I would answer no. But whether an agency complied with its own guidelines is still a pure question of law, which weighs in favor of finding final agency action. In short, I believe that the majority and I agree that this is an easily resolved pure question of law: the OIG did not violate its guidelines by initiating the Path I audit.
Finally, we consider whether immediate judicial review would resolve the issue. Here, judicial review not only could resolve the issue, but in effect has resolved it. The majority considered the question of law presented and concluded, quite rightly, that the OIG did not violate its guidelines by imposing a Path I audit on Temple.
In this case I conclude that “the agency has completed its decision making process, and ... the result of that process is one that will directly affect the parties.” Franklin v. Massachusetts, 505 U.S. 788, 797, 112 S.Ct. 2767, 120 L.Ed.2d 636 (1992). After an examination of the above factors, I believe the decision to impose a Path I audit to be final agency action.
*133I likewise would refrain from basing our affirmance of the District Court on ripeness grounds. While finality and ripeness analyses often overlap, ripeness, in addition to considering finality of the agency’s decision, also takes into account whether the issue is a legal one, whether it is better reviewed after more development, and the hardship to the parties if review is postponed, all in the context of avoiding premature interference with agency action. Mountain States Tel. & Tel. Co. v. F.C.C., 939 F.2d 1021, 1028 (D.C.Cir.1991); 16 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure, § 3942, at 769-71 (2d ed. 1996). I believe that these factors weigh in favor of concluding that the OIG’s action is ripe for review in the context of the finality reasoning noted above.
I thus respectfully concur in the judgment.

. The District Court also concluded that the OIG's action was not ripe for review.


. Temple seems to believe that its claim of conflicting guidance issues it a free pass from a PATH I audit. That is not the case, for at *132most such a claim is a “time out” while the OIG evaluates that claim. Temple received its time out, the OIG made its decision, and the audit should proceed.